Curia,

The Sheriff was entitled to full 20 days notice of the rule to bring in the body before the first day of Octoher term, reckoning one day inclusive and the other exclusive, as on notices of rules to plead. He was entitled to the whole of Monday, the first day of term, within which to bring in the body, in analogy to the doctrine of the rule to plead, where the party is entitled to the whole of the last day within which to plead. Here the Sheriff is required to bring" in the body, or show cause, all within 20 days.
The .rule, therefore, is granted, but on condition that the Sheriff stipulate not to bring an action of false imprisonment.
Rule accordingTy.